                   Case 2:20-cv-01733-JLR Document 39 Filed 04/28/21 Page 1 of 11




 1                                                           THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   JOSEPH J. HESKETH III, on his behalf                No. 2:20-cv-01733-JLR
     and on behalf of other similarly situated
10   persons,                                            STIPULATED PROTECTIVE ORDER
11                           Plaintiff,
12            v.
13   TOTAL RENAL CARE, INC., on its own
     behalf and on behalf of other similarly
14   situated persons,
15                           Defendant.
16

17   1.       PURPOSES AND LIMITATIONS
18            Discovery in this action is likely to involve production of confidential, proprietary, or
19   private information for which special protection may be warranted. Accordingly, the parties
20   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
21   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
22   protection on all disclosures or responses to discovery; the protection it affords from public
23   disclosure and use extends only to the limited information or items that are entitled to
24   confidential treatment under the applicable legal principles, and it does not presumptively entitle
25   parties to file confidential information under seal.
26

      STIPULATED PROTECTIVE ORDER                                                 Perkins Coie LLP
      (No. 2:20-cv-01733-JLR) –1                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152301350.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-01733-JLR Document 39 Filed 04/28/21 Page 2 of 11




 1   2.        “CONFIDENTIAL” MATERIAL
 2             “Confidential” material shall include the following documents and tangible things
 3   produced or otherwise exchanged:
 4             2.1.    Trade secret or otherwise proprietary material;
 5             2.2.    Other confidential information regarding the parties’ intellectual property, or that
 6   of third parties, including but not limited to reports that summarize such intellectual property and
 7   management of the same;
 8             2.3.    Sensitive company financial information that is not otherwise publicly available;
 9             2.4.    Data regarding compensation earned by or paid to employees of DaVita and its
10   subsidiaries;
11             2.5.    Materials regarding current, former, or prospective employees of DaVita and its
12   subsidiaries, other than the named plaintiff, or materials regarding third parties that contain
13   “personal information,” meaning any personal address, telephone, or email information;
14   information about employees’ family members; Social Security, driver’s license, and/or tax
15   identification numbers; health, illness/injury, medical, or workers’ compensation-based
16   information of the employee; and personal financial information;
17             2.6.    Accounting or audit information, including but not limited to any financial
18   account number, access code, or password;
19             2.7.    Documents that otherwise describe, contain or disclose internal company or
20   organizational information, including customer information, competitive or strategic initiatives
21   or policies, and business plans and other business-related information; and
22             2.8.    Any other information that a party in good faith believes constitutes or includes
23   sensitive business or organizational information, or personal information or information
24   furnished in confidence by any third party that is not known or freely accessible to the general
25   public.
26

      STIPULATED PROTECTIVE ORDER                                                  Perkins Coie LLP
      (No. 2:20-cv-01733-JLR) –2                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     152301350.1                                                                  Fax: 206.359.9000
                   Case 2:20-cv-01733-JLR Document 39 Filed 04/28/21 Page 3 of 11




 1   3.       SCOPE
 2            The protections conferred by this agreement cover not only confidential material (as
 3   defined above), but also (1) any information copied or extracted from confidential material; (2)
 4   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
 5   conversations, or presentations by parties or their counsel that might reveal confidential material.
 6            However, the protections conferred by this agreement do not cover information that is in
 7   the public domain or becomes part of the public domain through trial or otherwise.
 8   4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 9            4.1      Basic Principles. A receiving party may use confidential material that is disclosed
10   or produced by another party or by a non-party in connection with this case only for prosecuting,
11   defending, or attempting to settle this litigation. Confidential material may be disclosed only to
12   the categories of persons and under the conditions described in this agreement. Confidential
13   material must be stored and maintained by a receiving party at a location and in a secure manner
14   that ensures access is limited to the persons authorized under this agreement.
15            4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
16   ordered by the court or permitted in writing by the designating party, a receiving party may
17   disclose confidential material only to:
18                     (a)    the receiving party’s counsel of record in this action, as well as employees
19   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
20                     (b)    the officers, directors, and employees (including in-house counsel) of the
21   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
22   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
23   designated;
24                     (c)    experts and consultants to whom disclosure is reasonably necessary for
25   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
26   A);

      STIPULATED PROTECTIVE ORDER                                                 Perkins Coie LLP
      (No. 2:20-cv-01733-JLR) –3                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152301350.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-01733-JLR Document 39 Filed 04/28/21 Page 4 of 11




 1                     (d)    the court, court personnel, and court reporters and their staff;
 2                     (e)    copy or imaging services retained by counsel to assist in the duplication of
 3   confidential material, provided that counsel for the party retaining the copy or imaging service
 4   instructs the service not to disclose any confidential material to third parties and to immediately
 5   return all originals and copies of any confidential material;
 6                     (f)    during their depositions, witnesses in the action to whom disclosure is
 7   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
 8   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
 9   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
10   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
11   under this agreement;
12                     (g)    the author or recipient of a document containing the information or a
13   custodian or other person who otherwise possessed or knew the information.
14            4.3      Filing Confidential Material. Before filing confidential material or discussing or
15   referencing such material in court filings, the filing party shall confer with the designating party,
16   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
17   remove the confidential designation, whether the document can be redacted, or whether a motion
18   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
19   designating party must identify the basis for sealing the specific confidential information at issue,
20   and the filing party shall include this basis in its motion to seal, along with any objection to
21   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
22   followed and the standards that will be applied when a party seeks permission from the court to
23   file material under seal. A party who seeks to maintain the confidentiality of its information
24   must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the
25   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,
26   in accordance with the strong presumption of public access to the Court’s files.

      STIPULATED PROTECTIVE ORDER                                                  Perkins Coie LLP
      (No. 2:20-cv-01733-JLR) –4                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     152301350.1                                                                  Fax: 206.359.9000
                   Case 2:20-cv-01733-JLR Document 39 Filed 04/28/21 Page 5 of 11




 1   5.       DESIGNATING PROTECTED MATERIAL
 2            5.1      Exercise of Restraint and Care in Designating Material for Protection. Each party
 3   or non-party that designates information or items for protection under this agreement must take
 4   care to limit any such designation to specific material that qualifies under the appropriate
 5   standards. The designating party must designate for protection only those parts of material,
 6   documents, items, or oral or written communications that qualify, so that other portions of the
 7   material, documents, items, or communications for which protection is not warranted are not
 8   swept unjustifiably within the ambit of this agreement.
 9            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
10   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
11   unnecessarily encumber or delay the case development process or to impose unnecessary
12   expenses and burdens on other parties) expose the designating party to sanctions.
13            If it comes to a designating party’s attention that information or items that it designated
14   for protection do not qualify for protection, the designating party must promptly notify all other
15   parties that it is withdrawing the mistaken designation.
16            5.2      Manner and Timing of Designations. Except as otherwise provided in this
17   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
18   ordered, disclosure or discovery material that qualifies for protection under this agreement must
19   be clearly designated as such before or when the material is disclosed or produced.
20                     (a)    Information in documentary form: (e.g., paper or electronic documents
21   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
22   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
23   contains confidential material. If only a portion or portions of the material on a page qualifies for
24   protection, the producing party also must clearly identify the protected portion(s) (e.g., by
25   making appropriate markings in the margins).
26

      STIPULATED PROTECTIVE ORDER                                                 Perkins Coie LLP
      (No. 2:20-cv-01733-JLR) –5                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152301350.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-01733-JLR Document 39 Filed 04/28/21 Page 6 of 11




 1                     (b)    Testimony given in deposition or in other pretrial proceedings: the parties
 2   and any participating non-parties must identify on the record, during the deposition or other
 3   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
 4   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
 5   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
 6   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
 7   confidential information at trial, the issue should be addressed during the pre-trial conference.
 8                     (c)    Other tangible items: the producing party must affix in a prominent place
 9   on the exterior of the container or containers in which the information or item is stored the word
10   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
11   the producing party, to the extent practicable, shall identify the protected portion(s).
12            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
13   designate qualified information or items does not, standing alone, waive the designating party’s
14   right to secure protection under this agreement for such material. Upon timely correction of a
15   designation, the receiving party must make reasonable efforts to ensure that the material is
16   treated in accordance with the provisions of this agreement.
17   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
18            6.1      Timing of Challenges. Any party or non-party may challenge a designation of
19   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
20   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
21   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
22   challenge a confidentiality designation by electing not to mount a challenge promptly after the
23   original designation is disclosed.
24            6.2      Meet and Confer. The parties must make every attempt to resolve any dispute
25   regarding confidential designations without court involvement. Any motion regarding
26   confidential designations or for a protective order must include a certification, in the motion or in

      STIPULATED PROTECTIVE ORDER                                                  Perkins Coie LLP
      (No. 2:20-cv-01733-JLR) –6                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     152301350.1                                                                  Fax: 206.359.9000
                   Case 2:20-cv-01733-JLR Document 39 Filed 04/28/21 Page 7 of 11




 1   a declaration or affidavit, that the movant has engaged in a good faith meet and confer
 2   conference with other affected parties in an effort to resolve the dispute without court action. The
 3   certification must list the date, manner, and participants to the conference. A good faith effort to
 4   confer requires a face-to-face meeting or a telephone conference.
 5            6.3      Judicial Intervention. If the parties cannot resolve a challenge without court
 6   intervention, the designating party may file and serve a motion to retain confidentiality under
 7   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
 8   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
 9   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
10   other parties) may expose the challenging party to sanctions. All parties shall continue to
11   maintain the material in question as confidential until the court rules on the challenge.
12   7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
13   LITIGATION
14            If a party is served with a subpoena or a court order issued in other litigation that compels
15   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
16   party must:
17            (a)      promptly notify the designating party in writing and include a copy of the
18   subpoena or court order;
19            (b)      promptly notify in writing the party who caused the subpoena or order to issue in
20   the other litigation that some or all of the material covered by the subpoena or order is subject to
21   this agreement. Such notification shall include a copy of this agreement; and
22            (c)      cooperate with respect to all reasonable procedures sought to be pursued by the
23   designating party whose confidential material may be affected.
24   8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25            If a receiving party learns that, inadvertently or otherwise, it has disclosed confidential
26   material to any person or in any circumstance not authorized under this agreement, the receiving

      STIPULATED PROTECTIVE ORDER                                                  Perkins Coie LLP
      (No. 2:20-cv-01733-JLR) –7                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     152301350.1                                                                  Fax: 206.359.9000
                   Case 2:20-cv-01733-JLR Document 39 Filed 04/28/21 Page 8 of 11




 1   party must immediately (a) notify in writing the designating party of the unauthorized
 2   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
 3   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
 4   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
 5   Agreement to Be Bound” that is attached hereto as Exhibit A.
 6   9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 7   MATERIAL
 8            When a producing party gives notice to receiving parties that certain inadvertently
 9   produced material is subject to a claim of privilege or other protection, the obligations of the
10   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
11   provision is not intended to modify whatever procedure may be established in an e-discovery
12   order or agreement that provides for production without prior privilege review. The parties
13   agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
14   10.      NON-TERMINATION AND RETURN OF DOCUMENTS
15            Within 60 days after the termination of this action, including all appeals, each receiving
16   party must return all confidential material to the producing party, including all copies, extracts
17   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
18   destruction.
19            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
20   documents filed with the court; trial, deposition, and hearing transcripts; correspondence;
21   deposition and trial exhibits; expert reports; attorney work product; and consultant and expert
22   work product, even if such materials contain confidential material.
23            The confidentiality obligations imposed by this agreement shall remain in effect until a
24   designating party agrees otherwise in writing or a court orders otherwise.
25

26

      STIPULATED PROTECTIVE ORDER                                                 Perkins Coie LLP
      (No. 2:20-cv-01733-JLR) –8                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152301350.1                                                                 Fax: 206.359.9000
                    Case 2:20-cv-01733-JLR Document 39 Filed 04/28/21 Page 9 of 11




 1             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2             Dated: April 27, 2021
 3

 4
     s/ Christina L. Henry                        s/ Chelsea Dwyer Petersen
 5   Christina L Henry, WSBA 31273                Chelsea Dwyer Petersen, WSBA No. 33787
     Email: chenry@hdm-legal.com                  CDPetersen@perkinscoie.com
 6   HENRY & DEGRAAFF, PS                         Heather Shook, WSBA No. 56610
     787 Maynard Ave S                            HShook@perkinscoie.com
 7   Seattle, WA 98104                            Margo Jasukaitis, WSBA No. 57045
     Telephone: 206-330-0595                      MJasukaitis@perkinscoie.com
 8   Facsimile: 206-400-7609                      Perkins Coie LLP
                                                  1201 Third Avenue, Suite 4900
 9   J. Craig Jones                               Seattle, WA 98101-3099
     Pro Hac Vice                                 Telephone: 206.359.8000
10   Email: craig@joneshilllaw.com                Facsimile: 206.359.9000
     JONES & HILL, LLC
11   131 Highway 165 South                        Attorneys for Defendant
     Oakdale, LA 71463                            Total Renal Care, Inc.
12   Telephone: 318-335-1333
     Facsimile: 318-335-1934
13
     Scott C. Borison
14   Pro Hac Vice
     Email: scott@borisonfirm.com
15   BORISON FIRM, LLC
     1900 S. Norfolk Rd. Suite 350
16   San Mateo CA 94403
     Telephone: 301-620-1016
17   Facsimile: 301-620-1018

18   Attorneys for Plaintiff
     Joseph J. Hesketh III
19

20

21

22

23

24

25

26

       STIPULATED PROTECTIVE ORDER                                          Perkins Coie LLP
       (No. 2:20-cv-01733-JLR) –9                                  1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
      152301350.1                                                       Fax: 206.359.9000
               Case 2:20-cv-01733-JLR Document 39 Filed 04/28/21 Page 10 of 11




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED
 2            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal
 4   or state proceeding, constitute a waiver by the producing party of any privilege applicable to
 5   those documents, including the attorney-client privilege, attorney work-product protection, or
 6   any other privilege or protection recognized by law.
 7

 8

 9
      Dated:       April 28, 2021
                                             A
                                         Honorable James L. Robart
                                         United States District Court Judge
10

11   Presented by:
12
     By: s/ Chelsea Dwyer Petersen
13   Chelsea Dwyer Petersen #33787
     Perkins Coie LLP
14   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
15   Telephone: 206.359.8000
     Facsimile: 206.359.9000
16   Email: CDPetersen@perkinscoie.com

17   Attorney for Defendant
     Total Renal Care, Inc.
18

19

20

21

22

23

24

25

26

      STIPULATED PROTECTIVE ORDER
      (No. 2:20-cv-01733-JLR) –10

     152301350.1
               Case 2:20-cv-01733-JLR Document 39 Filed 04/28/21 Page 11 of 11




 1                                              EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,   ____________________________________          [print   or   type    full   name],      of
 4   ____________________________________ [print or type full address], declare under penalty of
 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Western District of Washington on [date] in the
 7   case of Joseph J. Hesketh III v. Total Renal Care, Inc., Case No. 2:20-cv-01733-JLR. I agree to
 8   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
 9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the
10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
11   item that is subject to this Stipulated Protective Order to any person or entity except in strict
12   compliance with the provisions of this Order.
13            I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action.
16   Date:
17   City and State where sworn and signed:
18   Printed name:
19   Signature: _____________________

20

21

22

23

24

25

26

      STIPULATED PROTECTIVE ORDER                                               Perkins Coie LLP
      (No. 2:20-cv-01733-JLR)—EXHIBIT A                                   1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     152301350.1                                                               Fax: 206.359.9000
